UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantX Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) X Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Altair Nanotechnologies Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ALTAIR NANOTECHNOLOGIES INC. 204 Edison Way Reno, Nevada 89502 U.S.A. ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS October 12, 2012 Dear Shareholder: You are cordially invited to attend the annual and special meeting of shareholders of Altair Nanotechnologies Inc. (the “Company”) to be held at the Grand Sierra Resort, 2500 E. 2nd Street, Reno, Nevada 89502, on November 28, 2012, at 10:00 o'clock in the morning, Pacific Time. The purposes of the meeting are to (I) elect seven directors (II)appoint Crowe Horwath LLP as our auditors and authorize the Audit Committee of the Board of Directors to fix the auditors’ remuneration,(III) vote on a special resolution authorizing the Board of Directors of the Company to take all steps necessary to effect a consolidation of the common stock of the Company on the basis of a ratio to be selected and implemented by the Board of Directors, (IV) approve the March 2011 financing in order to eliminate restrictive covenants on future financing transactions,and (V) to transact such further or other business as may properly come before the meeting or any adjournment or adjournments thereof. You will be asked to vote on a special resolution (the “Consolidation Resolution”) authorizing the Board of Directors of the Company, without further approval of the shareholders, to take all steps necessary to effect, or in its discretion not to effect, at any time on or before December 31, 2012, a consolidation (also known as a reverse split) of the common stock of the Company on the basis of a ratio within the range of one post-consolidation share of common stock for every two pre-consolidation shares of common stock (2:1) to one post-consolidation share of common stock for every ten pre-consolidation shares of common stock (10:1),with any fractional share that remains after all shares of common stock beneficially held by a holder of common stock have been consolidated being rounded up to a whole share of common stock, with the ratio to be selected and implemented by the Board of Directors in its sole discretion (the “Consolidation”). The Consolidation is being proposed to potentially increase the market price of our common stock in order to (i) reduce the risk of Nasdaq Capital Market delisting the common stock as the Company has received a letter from the Nasdaq Capital Market indicating that the common stock may be delisted for failure to satisfy minimum bid price requirements if the closing bid price of the common stock has not equaled or exceeded $1.00 per share for at least 10 consecutive trading days by January 2, 2013; (ii) increase the number of eligible investors, as many brokers, investment advisors, institutional and other shareholders do not buy common stock priced below a certain threshold; and (iii) increase analyst, advisor and broker interest, as many analysts, advisors and brokers do not make recommendations with respect to common stock priced below a certain threshold. Our Board of Directors has unanimously approved the Consolidation Resolution and recommended approval to the shareholders.The approval and adoption of the Consolidation Resolution requires the affirmative vote of a majority of the outstanding stock entitled to vote thereon. We urge you to read the proxy materials in their entirety and to consider them carefully, including the effect that adopting or failing to adopt the proposals will have on shareholders. Our Board of Directors unanimously recommends that you vote FOR each of the proposals described in this Proxy Statement. It is important that your shares be represented at the annual and special meeting, regardless of the size of your holdings. Accordingly, whether or not you expect to attend the special meeting, we urge you to vote promptly by returning the enclosed proxy card. You may revoke your proxy at any time before it has been voted. Thank you for your cooperation and continued support. Very truly yours, (Sgd.) Alexander Lee Chief Executive Officer ALTAIR NANOTECHNOLOGIES INC. NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the annual and special meeting (the "Meeting") of the shareholders of Altair Nanotechnologies Inc. (the "Company") will be held at the Grand Sierra Resort, 2500 E. 2nd Street, Reno, Nevada 89502, Wednesday, the 28th day of November 2012, at the hour of 10:00 o'clock in the morning (Pacific time) for the following purposes: (1)To elect seven directors; (2)To appoint Crowe Horwath LLP as our auditors and authorize the Audit Committee of the Board of Directors to fix the auditors’ remuneration; (3)To vote on a special resolution authorizing the Board of Directors of the Company to take all steps necessary to effect a consolidation of the common stock of the Company on the basis of a ratio to be selected and implemented by the Board of Directors; (4)To approve the March 2011 financing in order to eliminate restrictive covenants on future financing transactions; and (5)To transact such further or other business as may properly come before the Meeting or any adjournment or adjournments thereof. This notice is accompanied by a form of proxy, a proxy statement, and the annual report to shareholders of the Company containing the audited consolidated financial statements of the Company for the fiscal year ended December 31, 2011. Proxies to be used at the Meeting must be deposited at the office of the transfer agent not later than 48 hours (excluding Saturdays and holidays) before the time of holding the meeting. Shareholders who are unable to attend the Meeting in person are requested to complete, date, sign and return the enclosed form of proxy so that as large a representation as possible may be had at the Meeting. BY:ORDER OF THE BOARD (Sgd.)Alexander Lee Chief Executive Officer October 12, 2012 ALTAIR NANOTECHNOLOGIES INC. 204 Edison Way Reno, Nevada 89502 U.S.A. PROXY STATEMENT (All dollar amounts expressed herein are U.S. dollars) This Proxy Statement is dated October 12, 2012 and is first being mailed to shareholders on or about October19, 2012 INTRODUCTION This introduction highlights selected information appearing elsewhere in this Proxy Statement and does not contain all the information that you should consider in making a decision with respect to the proposals described in this Proxy Statement. You should read this introduction together with the more detailed information in this Proxy Statement and any documents delivered with this Proxy Statement. Unless otherwise provided in this Proxy Statement, references to the “Company,” “we,” “us,” and “our” refer to Altair Nanotechnologies Inc. and all of its consolidated subsidiaries. Set forth below in a question and answer format is general information regarding the Annual and Special Meeting of Shareholders on November 28, 2012 to which this Proxy Statement relates (the “Meeting”). This general information regarding the Meeting is followed by a more detailed summary of the process relating to, reasons for and effects of the proposed consolidation described in this Proxy Statement. Questions and Answers about the Meeting and Proposals Q.Where and when will the Meeting be held? A. The Meeting will be held at the Grand Sierra Resort, 2500 E. 2nd Street, Reno, Nevada 89502, Wednesday, the 28th day of November 2012, at the hour of 10:00 o'clock in the morning (Pacific time). Q.What are the purposes of the Meeting? A.The purposes of the Meeting are · to elect seven directors; · to appoint Crowe Horwath LLP as our auditors and authorize the Audit Committee of the Board of Directors to fix the auditors’ remuneration; · to vote on a special resolution authorizing the Board of Directors of the Company to take all steps necessary to effect a consolidation of the common stock of the Company on the basis of a ratio to be selected and implemented by the Board of Directors; · to approve the March 2011 financing in order to eliminate restrictive covenants on future financing transactions ; and · to transact such other business as is proper at the Meeting. Q.Will any other matters be voted on? A.The Board does not intend to present any other matters at the Meeting. The Board does not know of any other matters that will be brought before our shareholders for a vote at the Meeting. If any other matter is properly brought before the Meeting, your signed proxy card gives authority to Alexander Lee and, failing him, Stephen Huang, or your indicated nominee as proxies, with full power of substitution, to vote on such matters at their discretion. Q.Who is soliciting my vote? A.Our Board of Directors is soliciting your proxy to vote at the Meeting.Your vote is important. We encourage you to vote as soon as possible after carefully reviewing this Proxy Statement and all information included with this Proxy Statement. Q.Who is entitled to vote? A.The record date for the determination of shareholders entitled to receive notice of the Meeting is October 12, 2012. We will prepare a list of the holders of our common stock as of the record date. Q.What are the voting recommendations of the Board of Directors? A.The Board of Directors recommends the following votes: · FOR proposal No. 1, the election of the nominated directors; · FOR proposal No. 2, the appointment of Crowe Horwath LLP as our auditors for 2012 and the authorization of our Audit Committee of the Board of Directors to fix the auditors’ remuneration; · FOR proposal No. 3, the Consolidation Resolution; and · FOR proposal No. 4, to approve the March 2011 financing in order to eliminate restrictive covenants on future financing transactions Q.How will the Board determine the specific consolidation ratio? A.The Board’s selection of the specific consolidation ratio will be based primarily on the price level of our common stock at that time and the expected stability of that price level. We expect that the primary focus of the Board in determining the consolidation ratio will be to select a ratio it believes is likely to result in increased marketability and liquidity of our common stock and to encourage interest and trading in our common stock. Many institutional investors and mutual funds, for example, have rules that prohibit them from buying into companies whose stock is less than $5 per share, and in some cases, $10 per share, and many brokers tend to be discouraged from recommending low-priced stocks to their customers. We also believe that certain other investors are dissuaded from purchasing low-priced stocks. In addition, in selecting the specific consolidation ratio, the Board will be mindful of the listing requirements of the Nasdaq Capital Market that require, among other things, that issuers maintain a minimum closing bid price of at least $1.00 per share.On January 6, 2012, the Company received a letter from The Nasdaq Stock Market (“Nasdaq”) indicating that the bid price of the Company’s common stock for the last thirty consecutive business days had closed below the minimum $1.00 per share required for continued listing under Nasdaq Marketplace Rule 5550(a) (2). The Company was provided an initial grace period of 180 calendar days, or until July 5, 2012. At the close of the grace period, the Company had not regained compliance with the $1.00 per share minimum bid requirement but did quality for an additional 180 calendar extension until January 2, 2013, to regain compliance.If at any time before January 2, 2013, the bid price of the Company’s common stock closes at $1.00 per share or more for a minimum of 10 consecutive business days (subject to increase to 20 consecutive business days in Nasdaq’s discretion), the Company will be in compliance with the minimum bid price provisions Nasdaq Marketplace Rule 5550(a)(2).If compliance with the minimum bid price rule is not demonstrated by January 2, 2013, Nasdaq will provide written notification that the Company’s will be delisted, subject to the Company’s right to appeal.The Board expects to select a consolidation ratio that causes the immediate post consolidation market price for the common stock to be well above $1.00 per share. 2 The Board will also consider whether investors and certain other parties, such as our customers, would expect our stock price to be in line with other major widely held companies, including our competitors. We expect that the Board will consider the recent volatility of our common stock and will take this into account in determining a consolidation ratio, so that even if our stock price remains volatile, it would have a chance at remaining above a price at which the Board feels our stock is attractive to investors, and therefore the Board will, in consultation with its advisors, consider: the recent market prices and trading history of our common stock; the outlook for the market price of our common stock, and the marketability of our common stock, or common stock linked instruments, in any potential equity financing; and the price of our common stock following any such financing. Reducing the number of outstanding shares of common stock through the Consolidation is intended, absent other factors, to increase the market price of our common stock. However, other factors, such as our financial results, market conditions and the market perception of our business may adversely affect the market price of our common stock. As a result, there can be no assurance that the Consolidation, if completed, will result in the intended benefits described above, that the market price of our common stock will increase following the Consolidation or that the market price of our common stock will not decrease in the future. Additionally, the market price per share of our common stock after a Consolidation may not increase in proportion to the reduction in the number of shares of our common stock outstanding before the Consolidation. Q.What happens if the shareholders do not approve Proposal No. 3 regarding the Consolidation? A.If Proposal No. 3 regarding the Consolidation is not approved by the shareholders, the Board would not be permitted to effect the Consolidation.As part of the Consolidation, the number of outstanding shares held by each shareholder would be reduced consistent with the selected consolidation ratio (between 2:1 and 10:1).This would not occur if the Consolidation were not approved by the shareholders.The reduction in outstanding shares of common stock is intended, however, to cause a proportionate increase in the market price of the common stock.This is intended to raise the market price above the $1.00 minimum bid price required for continued listing on the Nasdaq Capital Market and to otherwise increase the marketability and liquidity of our common stock.If the Consolidation is not approved by the shareholders, the Company would be required to rely on market forces, rather than the Consolidation, to timely satisfy the $1.00 minimum bid price requirement and to increase the marketability and liquidity of the common stock, which may or may not occur.Even if the Consolidation is implemented, there can be no assurance that the Consolidation will result in an increase in the market price of the common stock or that the market price of the common stock will not decrease in the future. Q.What is the difference between holding shares as a shareholder of record and as a beneficial owner? A.Many shareholders hold their shares through a broker or bank rather than directly in their own names. As summarized below, there are some distinctions between shares held of record and those owned beneficially. Shareholder of Record— If your shares are registered directly in your name with our transfer agent, you are considered, with respect to those shares, the shareholder of record, and these Proxy Statement materials are being sent directly to you by us. You may vote the shares registered directly in your name by completing and mailing the proxy card or by written ballot at the Meeting. Beneficial Owner— If your shares are held in a stock brokerage account or by a bank, you are considered the beneficial owner of shares held in street name, and these Proxy Statement materials are being forwarded to you by your bank or broker, which is considered the shareholder of record of these shares. As the beneficial owner, you have the right to direct your bank or broker how to vote and are also invited to attend the Meeting. However, since you are not the shareholder of record, you may not vote these shares in person at the Meeting unless you bring with you a legal proxy from the shareholder of record. Your bank or broker has enclosed a voting instruction card providing directions for how to vote your shares. Q.How do I vote? A.If you are a shareholder of record, there are two ways to vote: •By completing and mailing your proxy card or •By written ballot at the Meeting. 3 Shareholders who are not shareholders of record and who wish to deliver proxies should follow the instructions of their intermediary with respect to the procedure to be followed. Generally, shareholders who are not shareholders of record will either: (i)be provided with a proxy executed by the intermediary, as the shareholder of record, but otherwise uncompleted and the beneficial owner may complete the proxy and return it directly to our transfer agent; or (ii)be provided with a request for voting instructions by the intermediary, as the shareholder of record, and then the intermediary must send to our transfer agent an executed proxy form completed in accordance with any voting instructions received by it from the beneficial owner. Q.Can I change my vote or revoke my proxy? A.A shareholder who has given a proxy has the power to revoke it prior to the commencement of the Meeting by depositing an instrument in writing, including another proxy bearing a later date, executed by the shareholder or by the shareholder’s attorney authorized in writing either (i)at the Company’s principal office located at 204 Edison Way, Reno, Nevada, 89502 at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof or (ii)with the chairman of such Meeting on the day of the Meeting or any adjournment thereof or in any other manner permitted by law. Q.How are proxies being solicited and who pays for the solicitation of proxies? A.Proxies will be solicited by mail and also may be solicited personally, by email, by facsimile or by telephone.Proxies will be solicited by officers and employees of the Company without additional compensation. The cost of solicitation by management will be borne directly by the Company.Arrangements will also be made with brokerage houses and other custodians, nominees and fiduciaries for the forwarding of solicitation materials to the beneficial owners of the common stock of the Company held of record by such persons, and we will reimburse them for their reasonable out-of-pocket expenses incurred by them in connection therewith. Q.What is the quorum requirement of the Meeting? A.One-third of the outstanding shares of common stock entitled to vote, represented in person or by properly executed proxy, is required for a quorum at the Meeting. Q.What vote is required to approve each proposal? A.Proposal No. 1, election of directors – the seven nominees with the highest number of votes will be elected. ProposalNo. 2, appointment of auditors – the appointment of the auditors and the authorization of the Audit Committee of the Board of Directors to fix the auditors’ remuneration requires the affirmative vote of a majority of the shares present in person or by proxy and entitled to vote in respect of the resolution. Proposal No. 3, the Consolidation Resolution, requires an affirmative vote, in person or by proxy, by a majority of the outstanding shares of common stock Proposal No. 4, approval of the March 2011 financing requires the affirmative vote of a majority of the shares present in person or by proxy and entitled to vote in respect of the resolution. Q.What are broker non-votes? A.Broker non-votes occur when holders of record, such as banks and brokers holding shares on behalf of beneficial owners, do not receive voting instructions from the beneficial holders at least ten days before the Meeting. Broker non-votes willnot affect the outcome of any of the proposals, assuming that a quorum is obtained. 4 Q.Will my shares be voted if I do not provide my proxy? A.Your shares may be voted if they are held in the name of a brokerage firm, even if you do not provide the brokerage firm with voting instructions. Brokerage firms have the authority under applicable securities rules to cast votes on certain “routine” matters if they do not receive instructions from their customers. The ratification of the independent registered accounting firm is considered a routine matter for which brokerage firms may vote unvoted shares. The election of directors and the two other proposals are not considered routine matters under current securities rules. When a proposal is not a routine matter and the brokerage firm has not received voting instructions from the beneficial owner of the shares with respect to that proposal, the brokerage firm cannot vote the shares on that proposal. This is called a “broker non-vote.” It should be noted that securities rules previously considered the election of directors to be a “routine” matter for which brokerage firms could vote in the election of directors if the record holder had not received instructions on how to vote from the beneficial owner. Accordingly, given this recent change, it is particularly important that beneficial owners instruct their brokers how they wish to vote their shares. Q.Who can attend the Meeting? A.All registered shareholders, their duly appointed representatives, our directors and our auditors are entitled to attend the Meeting. Q.I own my shares indirectly through my broker, bank, or other nominee, and I receive multiple copies of the annual report, Proxy Statement, and other mailings because more than one person in my household is a beneficial owner. How can I change the number of copies of these mailings that are sent to my household? A.If you and other members of your household are beneficial owners, you may eliminate this duplication of mailings by contacting your broker, bank, or other nominee. Duplicate mailings in most cases are wasteful for us and inconvenient for you, and we encourage you to eliminate them whenever you can. If you have eliminated duplicate mailings, but for any reason would like to resume them, you must contact your broker, bank, or other nominee.If you are a shareholder of record contact Stephen Huang, Chief Financial Officer, by phone at (775)858-3714 or by mail to P.O. Box 10630, Reno, Nevada, U.S.A. 89510-0630. Q.Multiple shareholders live in my household, and together we received only one copy of this Proxy Statement and annual report. How can I obtain my own separate copy of those documents for the Meeting? A.You may pick up copies in person at the Meeting or download them from our Internet web site, www.cfpproxy.com. If you want copies mailed to you and are a beneficial owner, you must request them from your broker, bank, or other nominee. If you want copies mailed to you and are a shareholder of record, we will mail them promptly if you request them from Stephen Huang, Chief Financial Officer by phone at (775)858-3714 or by mail to P.O. Box 10630, Reno, Nevada, U.S.A. 89510-0630. We cannot guarantee you will receive mailed copies before the Meeting. Q.Where can I find the voting results of the Meeting? A.We are required to file the voting results on a Current Report on Form 8-K with the U.S. Securities and Exchange Commission (the “SEC”) promptly following the Meeting, and thereafter they can be found on our website at www.altairnano.com (select the link to SEC Filings on the Investor Relations page). Q.Who can help answer my questions? A.If you have questions about the Meeting or if you need additional copies of the Proxy Statement or the enclosed proxy card you should contact: Stephen Huang, Chief Financial Officer P.O. Box 10630 Reno, Nevada89510-0630 U.S.A. (775) 858-3714 5 THE MEETING Important Notice Regarding the Availability of Proxy Materials for the Meeting to be held on November 28, 2012.The Company’s Proxy Statement and Annual Report to Shareholders for the fiscal year ended December 31, 2011 are available on the Internet at http:// www.cfpproxy.com/7149. Solicitation of Proxies THIS PROXY STATEMENT IS FURNISHED IN CONNECTION WITH THE SOLICITATION BY THE MANAGEMENT OF ALTAIR NANOTECHNOLOGIES INC. OF PROXIES TO BE USED AT THE ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS OF THE COMPANY TO BE HELD AT THE TIME AND PLACE AND FOR THE PURPOSES SET FORTH IN THE ENCLOSED NOTICE OF MEETING.This Proxy Statement, the Notice of Meeting and the accompanying form of proxy and the Annual Report of the Company for the year ended December 31, 2011 are first being mailed to the shareholders of the Company on or about October 19, 2012. Solicitation will be by mail, but proxies may also be solicited personally, by email, by facsimile or by telephone by officers and employees of the Company without additional compensation. The cost of solicitation by management will be borne directly by the Company.Arrangements will also be made with brokerage firms and other custodians, nominees and fiduciaries for the forwarding of solicitation materials to the beneficial owners of the common stock of the Company held by such persons, and the Company will reimburse such brokerage firms, custodians, nominees and fiduciaries for the reasonable out-of-pocket expenses incurred by them in connection therewith. Appointment and Revocation of Proxies The persons named in the enclosed form of proxy are officers and/or directors of the Company.A SHAREHOLDER DESIRING TO APPOINT SOME OTHER PERSON TO REPRESENT HIM AT THE MEETING MAY DO SO either by inserting such person’s name in the blank space provided in that form of proxy or by completing another proper form of proxy and, in either case, depositing the completed proxy at the office of the transfer agent indicated on the enclosed envelope not later than 48 hours (excluding Saturdays and holidays) before the time of holding the Meeting, or by delivering the completed proxy to the chairman of the Board of Directors on the day of the Meeting or adjournment thereof. A proxy given pursuant to this solicitation may be revoked by instrument in writing, including another proxy bearing a later date, executed by the shareholder or by his attorney authorized in writing, and deposited either at the Company’s principal office located at 204 Edison Way, Reno, Nevada, 89502, U.S.A. at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof, at which the proxy is to be used, or with the chairman of such Meeting on the day of the Meeting, or adjournment thereof, or in any other manner permitted by law. Voting of Proxies THE SHARES OF COMMON STOCK REPRESENTED BY A DULY COMPLETED PROXY WILL BE VOTED OR WITHHELD FROM VOTING IN ACCORDANCE WITH THE INSTRUCTIONS OF THE SHAREHOLDER ON ANY BALLOT THAT MAY BE CALLED FOR AND, IF THE SHAREHOLDER SPECIFIES A CHOICE WITH RESPECT TO ANY MATTER TO BE ACTED UPON, SUCH SHARES OF COMMON STOCK WILL BE VOTED ACCORDINGLY.UNLESS OTHERWISE INDICATED ON THE FORM OF PROXY, SHARES REPRESENTED BY PROPERLY EXECUTED PROXIES IN FAVOR OF PERSONS DESIGNATED IN THE PRINTED PORTION OF THE ENCLOSED FORM OF PROXY WILL BE VOTED (I) TO ELECT MANAGEMENT’S SEVEN NOMINEES FOR DIRECTOR,(II)TO APPOINT CROWE HORWATH LLP AS THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012, (III)TO APPROVE THE CONSOLIDATION RESOLUTION,AND (IV)TO APPROVE THE MARCH 2 6 The enclosed form of proxy confers discretionary authority upon the persons named therein with respect to amendments or variations to matters identified in the notice of Meeting, or other matters which may properly come before the Meeting.At the time of printing this Proxy Statement, management of the Company knows of no such amendments, variations or other matters to come before the Meeting. Voting Securities and Principal Holders of Voting Securities The authorized capital of the Company consists of 200,000,000 shares of common stock, par value $0.001.As of September 30, 2012, the Company had69,537,911 shares of common stock issued and outstanding. The Company shall make a list of all persons who are registered holders of common stock as of the close of business on October 12, 2012 (the “Record Date”) and the number of shares of common stock registered in the name of each such person on that date.Each shareholder is entitled to one vote for each share of common stock registered in his name as it appears on the list. One-third of the outstanding shares of common stock entitled to vote, represented in person or by properly executed proxy, is required for a quorum at the Meeting.Abstentions will be counted as “represented” for purposes of determining the presence or absence of a quorum.Complete broker non-votes, which are indications by a broker that it does not have discretionary authority to vote on any of the matters to be considered at the Meeting, will not be counted as “represented” for the purpose of determining the presence or absence of a quorum. To the knowledge of the directors and executive officers of the Company, as of September 30, 2012, only one holder, Canon Investment Holdings Limited and Affiliates, directly or indirectly, exercises control or direction of over more than 10% of the shares of common stock outstanding.According to a Form 3 filed by Canon Investment Holdings Limited and Affiliates on October 12, 2011, the affiliate group beneficially owns 37,036,807 shares of common stock representing 53.3% of the outstanding shares of common stock as of September 30, 2012. Under the Delaware General Corporation Law and the Company’s bylaws: · Proposal No. 1, election of directors – the seven nominees with the highest number of votes will be elected. Neither broker non-votes or abstentions will have the effect of being considered as votes cast against this proposal. · ProposalNo. 2, appointment of auditors – the appointment of the auditors and the authorization of the Audit Committee of the Board of Directors to fix the auditors’ remuneration requires the affirmative vote of a majority of the shares present in person or by proxy and entitled to vote in respect of the resolution. Broker non-votes will not have the effect of being considered as votes cast against this proposal.Abstentions will have the effect of being considered as votes cast against this proposal. · Proposal No. 3, the Consolidation Resolution, requires the affirmative vote, in person or by proxy, by a majority of the outstanding stock entitled to vote thereon. Broker non-votes and abstentions will have the effect of being considered as votes cast against this proposal. · Proposal No. 4, approval of the March 2011 financing requires the affirmative vote of a majority of the shares present in person or by proxy and entitled to vote in respect of the resolution. Broker non-votes will not have the effect of being considered as votes cast against this proposal.Abstentions will have the effect of being considered as votes cast against this proposal. 7 PROPOSALS TO BE ACTED UPON 1.ELECTION OF DIRECTORS Our bylaws provide that our Board consists of a minimum of three and maximum of fifteen directors, to be elected annually, with the exact number to be determined by the Board subject to certain restrictions.The number of directors is currently set at seven.Each director will hold office until the next annual meeting or until his successor is duly elected and qualified, unless his office is earlier vacated in accordance with our bylaws. The Compensation, Nominating and Governance Committee has recommended, and the directors have determined, that seven directors are to be elected at the meeting.Management does not contemplate that any of the nominees named below will be unable to serve as a director, but, if such an event should occur for any reason prior to the meeting, PROXIES IN FAVOR OF MANAGEMENT WILL BE VOTED FOR ANOTHER NOMINEE IN THEIR DISCRETION UNLESS THE SHAREHOLDER HAS SPECIFIED IN THE PROXY THAT HIS SHARES ARE TO BE WITHHELD FROM VOTING IN THE ELECTION OF DIRECTORS. The Board, upon the recommendation of the Compensation, Nominating and Governance Committee, recommends the following nominees for election as directors, in accordance with the Compensation, Nominating and Governance Committee Charter (available at www.altairnano.com): ● Yincang Wei ● Alexander Lee ● Liming (Albert) Zou ● Guohua Sun ● Zhigang (Frank) Zhao ● Jun (Eddie) Liu and ● Hong Guo. The Compensation, Nominating and Governance Committee have reported that it is satisfied that each of the nominees is fully able and fully committed to serve the best interests of our shareholders. Once a quorum is established, the seven nominees receiving the highest number of votes will be elected. The Board recommends that the Shareholders vote FOR the election ofYincang Wei, Alexander Lee, Liming (Albert) Zou, Guohua Sun, Zhigang (Frank) Zhao, Jun (Eddie) Liu and Hong Guo. 2.APPOINTMENT OF AUDITORS The Audit Committee has nominated Crowe Horwath LLP for reappointment as our auditors for the 2012 fiscal year. The appointment of the auditors and the authorization of the Audit Committee of the Board to fix the auditors’ remuneration requires a majority of the votes cast on the resolution, be in favor of the resolution. The Board recommends that the shareholders vote FOR the appointment of Crowe Horwath LLP as our auditors. 3.THE CONSOLIDATION The Board has proposed the approval of the Consolidation Resolution, which authorizes the Board, without further approval of the shareholders, to take all steps necessary to effect, or in its discretion not to effect, at any time on or before December 31, 2012, a consolidation of the common stock of the Company on the basis of a ratio within the range of one post-consolidation share of common stock for every two pre-consolidation shares of common stock to one post-consolidation share of common stock for every ten pre-consolidation shares of common stock (with any fractional share that remains after all shares beneficially held by a holder of the shares of common stock have been consolidated being rounded up to a whole share of common stock), with the ratio to be selected and implemented by the Board in its sole discretion.A copy of the Consolidation Resolution is attached hereto as Appendix A. 8 The Board recommends that the shareholders vote FOR the approval of the Consolidation Resolution authorizing the Board to take all steps necessary to effect a consolidation of the common stock of the Company. 4.THE REMOVAL OF RESTRICTIVE COVENANT FROM 2011 FINANCING. On March 28, 2011, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) relating to sale and issuance to institutional investors (the “Investors”) of up to 3,600,000 shares of common stock and warrants to purchase at an exercise price of $2.56 per share up to an aggregate of 1,800,000 shares of common stock.The issuance of shares and warrants under the Purchase Agreement closed on March 30, 2012. Additionally, because the transaction (the “Canon Transaction”) contemplated by the Share Subscription Agreement dated September 20, 2010, as amended, with Canon Investment Holdings Limited did not close by July 17, 2011, a purchase price adjustment was triggered, and the Company issued an additional 1,800,000 shares of common stock to the Investors in July 2011.We refer to the sale and issuance of shares and warrants pursuant to the Purchase Agreement as the “March 2011 financing.” The Purchase Agreement includes a restrictive covenant that precludes the Company from issuing any new shares of common stock at an effective price per share of less than $2.23 until the earlier to occur of March 30, 2013 and the date that we obtain shareholder approval for the March 2011 Financing.We believe that we may require additional capital to fund our operations or capital project prior to March 30, 2013, for which we may need to issue new shares of Common Stock at prices below $2.23.For this reason, we are seeking shareholder approval of the March 2011 Financing. The importance of shareholder approval to the Investors, and the reason the Investors agreed that the restrictive covenant related to the issuance of shares below $2.23 would lapse upon receipt of shareholder approval arises from the requirements of Nasdaq Marketplace Rule 5635(d), whichrequires shareholder approval for private placements of common stock (or securities convertible into common stock, such as the warrants) at a price less than the greater of book or market value which placement equals 20% or more of the shares of common stock outstanding prior to such issuance.The shares of common stock issued at closing and as a result of the delayed closing of the Canon Transaction were issued at a discount from the $2.23 pre-pricing closing marking price and represented 19.9% of the pre-pricing closing outstanding common stock.The warrants were excluded from the 20% calculation because the initial exercise price of $2.56 per share is above the $2.23 reference market price.In addition, although the warrant includes antidilution provisions under which the exercise price of the warrants will be reduced to match any subsequent lower price at which the Company issues common stock, a provision in the warrants prohibits the exercise price from falling below $2.23 per share unless the March 2011 financing is submitted to, and approved by, the shareholders of the Company.Accordingly, if the shareholders approve the March 2011 Financing, not only will the restrictions on sales of common stock by the Company at an effective price of less than $2.23 per share lapse,but the floor limiting the antidilution provision in the warrants will be eliminated. In order to manage its cash flow and invest in potential projects in the United States and China, we believe that Company needs the option of raising additional capital prior to March 30, 2013.Accordingly, despite the benefit the investors will receive from such shareholder approval, the Board of Directors recommends approval of the March 2011 Financing. The Board recommends that the shareholders vote FOR approval of the March 2011 Financing in order to eliminate restrictive covenants on future financing transactions. 9 PROPOSAL NO. 1 – ELECTION OF DIRECTORS Our bylaws provide that our Board shall consist of a minimum of three and maximum of fifteen directors, to be elected annually, with the exact number to be determined by the Board subject to certain restrictions.The number of directors is currently set at seven.Each director will hold office until the next annual meeting or until his successor is duly elected and qualified, unless his office is earlier vacated in accordance with our bylaws. The Compensation, Nominating and Governance Committee has recommended, and the Board has determined, that seven directors are to be elected at the meeting.Management does not contemplate that any of the nominees named below will be unable to serve as a director, but, if such an event should occur for any reason prior to the meeting, PROXIES IN FAVOR OF MANAGEMENT WILL BE VOTED FOR ANOTHER NOMINEE IN THEIR DISCRETION UNLESS THE SHAREHOLDER HAS SPECIFIED IN THE PROXY THAT HIS SHARES ARE TO BE WITHHELD FROM VOTING IN THE ELECTION OF DIRECTORS. The Board, upon the recommendation of the Compensation, Nominating and Governance Committee, recommends the following nominees for election as directors, in accordance with the Compensation, Nominating and Governance Committee Charter (available at www.altairnano.com): Yincang Wei, Alexander Lee, Liming (Albert) Zou, Guohua Sun, Zhigang (Frank) Zhao, Jun (Eddie) Liu and Hong Guo. The Compensation, Nominating and Governance Committee has reported that it is satisfied that each of the nominees is fully able and fully committed to serve the best interests of our shareholders. Once a quorum is established, the seven nominees receiving the highest number of votes will be elected. OUR BOARD UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR EACH OF THE DIRECTORS NOMINATED FOR ELECTION. Director Nominees Certain information with respect to the seven nominees of the Board for election as directors is set forth in the table below: Name & Province/State and Country Office with Company Period of Service as a Director Number of shares of common stock Beneficially Owned or Over Which Control or Direction is Exercised as of September 15, 2012 (1) Yincang Wei Zhuhai, Guangdong, China Director (B) Since July 22, 2011 Guohua Sun Zhuhai, Guangdong, China Director (B) Since July 22, 2011 None Jun (Eddie) Liu British Columbia ,Canada Director (B) Since July 22, 2011 None Liming (Albert) Zou British Columbia, Canada Director and President Since July 22, 2011 None Zhigang (Frank) Zhao Beijing, China Director (A) Since July 22, 2011 None Alexander Lee California, U.S.A Chief Executive Officer and Director (A) Since December 2009 None(3) Hong Guo British Columbia ,Canada Director (A) Since October 15, 2011 None 10 (A) Members of the Audit Committee.The Board of Directors is seeking a new director to replace Alex Lee as a member of the Audit Committee, as of the date of the Meeting. (B) Members of the Compensation, Governance and Nominating Committee. The information as to common stock beneficially owned or over which control or direction is exercised is not within the knowledge of the Company and has been furnished by the respective nominees individually.This information includes all shares of common stock issuable pursuant to the exercise of options that are exercisable within 60 days of September 15, 2012.This information does not include any shares of common stock subject to options that are not exercisable within 60 days of September 15, 2012 or subject to options that vest only upon the occurrence of events, such as a rise in the market price of the common stock, outside of the control of the optionee. Represents shares owned of record by Energy Storage Technology (China) Group Ltd, a Hong Kong corporation.Such shares are beneficially owned by Energy Storage Technology (China) Group Ltd, a Hong Kong corporation, Canon Investment Holdings Limited, a Hong Kong corporation, Mr. Yincang Wei, the Executive Director and sole stockholder of Canon,Zhuhai Jiamei Energy Technology Co., Ltd., a company organized under the laws of China, and Zhuhai Yintong Energy Co., Ltd., a Hong Kong corporation.Yincang Wei has voting and investment power with respect to such shares. Information based on a Schedule 13D filed by such persons on October 12, 2011. As an employee of Al Yousuf LLC, Mr. Lee assigns any shares of common stock subject to options or common stock awards earned in connection with his Director’s seat to Al Yousuf LLC.As such, Mr. Lee does not have voting or disposition rights over the shares of common stock awarded to him. Set forth below is certain information with respect to each of the directors of the Company who is nominated for election at the meeting and each of the executive officers of the Company, including their principal occupations for the past five years. Yincang Wei Age: 53 Director Since: July 2011 Committees: Compensation, Governance and Nominating Committee Principal Occupation: Chairman, Canon Investment Holdings Limited, Zhuhai Yintong Energy Company Ltd. and Guangdong Yintong Investment Holdings Group Co., Ltd. Experience: Mr. Yincang Wei has served as the chairman of Canon Investment Holdings Limited, Zhuhai Yintong Energy Company Ltd. and Guangdong Yingtong Investment Holdings Group Co., Ltd. from 2004 until the present time.Prior to that, Mr. Wei served as the chairman of Nan-Ming-He Iron Ore Limited, a company engaged in the business of iron mine operations.Mr. Wei also previously served in various senior management positions at Hebei Yinda Transportation Industrial Group, Hong Kong Dalong Investment Holdings Limited, Transportation Industrial Group Corporation, and Transportation Safety Equipment Factory. Mr. Wei graduated from Xi’an Highway University with a degree in engineering.Mr. Wei has also pursued further education in Transportation Management and Vehicle Inspection and Testing at Xi’an Highway University. Specific Qualifications Mr. Wei was appointed to the Board pursuant to a covenant in an agreement between the Company and Canon.Pursuant to the covenant, the Board of the Company is required, except where legal or fiduciary duties would require otherwise, to appoint a number of directors nominated by Canon representing a majority of the Board. 11 Alexander Lee Age: 46 Director Since: December 2009 Committees: Audit Committee until the Meeting Principal Occupation: Chief Executive Officer ofthe Company.Mr. Lee is also Managing Director of Al Yousuf, LLC and CEO of Phoenix Cars LLC. Experience: Mr. Lee was named as Interim Chief Executive Officer of the Company in April 2012, and was named as Chief Executive Officer of the Company in August 2012. Prior to joining the Company, Mr. Lee served as managing director of Al Yousuf, LLC, a Dubai-based company that operates a range of businesses in the electronics, information technology, transportation and real estate sectors. Mr. Lee joined Al Yousuf, LLC as a managing director in December 2009. From August 2010 to the present, Mr. Lee also served as CEO of Phoenix Cars LLC (“Phoenix Motorcars”), an electric vehicle developer. Phoenix Cars LLC is a wholly-owned subsidiary of Al Yousuf LLC, which acquired the operating assets of Phoenix MC Inc. in August 2009. Mr. Lee also held executive level positions at Phoenix MC, Inc. from December 2007 to October 2009. Prior to Phoenix MC, Inc., Mr. Lee worked at Rapiscan Systems (Nasdaq: OSIS), a developer, manufacturer and distributor of x-ray, gamma-ray and computed tomography products. Mr. Lee was vice president of strategic planning at Rapiscan from February 2006 to December 2007. Mr. Lee joined Rapiscan as the head of its contracts and proposals group in October 2003. Mr. Lee earned a bachelor of arts degree from Brown University and a juris doctorate degree from the King Hall School of Law at University of California Davis. Specific Qualifications Mr. Lee was originally appointed to the Board of Directors pursuant to a covenant in the Stock Purchase and Settlement Agreement with Al Yousuf, LLC, as amended.Pursuant to the covenant, the Board of Directors is required, except where legal or fiduciary duties would require otherwise, to appoint one person to the Board of Directors nominated by Al Yousuf, LLC. Liming (Albert) Zou Age: 49 Director Since: July 2011 Committees: None Principal Occupation: Experience: President of the Company Mr. Zou was appointed as President of the Company in April 2012.Mr. Zou previously served as Chief Executive Officer of YuView Holdings Ltd. and President of the Company; from 2009 to 2012.Mr. Zou previously served as Vice President for Asian Coast Development Ltd. from 2007 to 2008.In this position Mr. Zou had primary responsibility for marketing and business development in China.Mr. Zou served as Executive Director of SI-TECH Information Technology Ltd. from 2005 to 2007, where he was responsible for corporate financing and mergers & acquisitions.From 2004 to 2005, Mr. Zou served as a Director of Confederal Finance Corp. Mr. Zou earned his bachelor’s degree in science from Beijing University of Post and Telecommunications and earned his master’s degree in science from the Graduate School of China Academy of Posts & Telecommunications.He also earned a master’s degree in business administration from the Richard Ivey School of Business at the University of Western Ontario, Canada. Specific Qualifications Mr. Zou was appointed to the Board pursuant to a covenant in an agreement between the Company and Canon.Pursuant to the covenant, the Board of the Company is required, except where legal or fiduciary duties would require otherwise, to appoint a number of directors nominated by Canon representing a majority of the Board. 12 Guohua Sun Age: 36 Director Since: July 2011 Committees: Compensation, Governance and Nominating Committee Principal Occupation: General Manager, Canon Investment Holdings Limited and Guangdong Yintong Investment Holdings Group Co., Ltd; Director, Zhuhai Yintong Energy Company Ltd. Experience: Mr. Sun has served as the General Manager of Canon Investment Holdings Limited and Guangdong Yintong Investment Holdings Group Co., Ltd. from April 2005 to the present and also currently serves as a director of Zhuhai Yintong Energy Company Ltd.Prior to that, Mr. Sun served as General Manager of Beijing Yinda Transportation Investment Limited from 2003 to 2005, prior to that time, as Vice General Manager from 2001 to 2003.Mr. Sun also served as Vice General Manager of Nan-Ming-He Iron Ore Limited from 2001 to 2003. Mr. Sun graduated with a degree in business administration from Handan University and with a master’s degree in business administration from the University of Wales. Specific Qualifications Mr. Sun was appointed to the Board pursuant to a covenant in an agreement between the Company and Canon.Pursuant to the covenant, the Board of the Company is required, except where legal or fiduciary duties would require otherwise, to appoint a number ofdirectors nominated by Canon representing a majority of the Board. Jun (Eddie) Liu Age: 57 Director Since: July 2011 Committees: Compensation, Governance and Nominating Committee Principle Occupation:
